Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/25/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 15, 18 and 19 has been amended.  Claims 7 and 20 have been canceled.  Claims 1-6 and 8-19 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/25/2022 with respected to the rejection of Yu Chen-Hua have been fully considered and are persuasive (see page 6 of an amendment filed 01/25/22).  The rejection of Yu Chen-Hua has been withdrawn.
Allowable Subject Matter
3.	Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Yu Chen-Hua, Lianto Prayudi and Tsai Tsung-Han, taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “positioning the first substrate on the second substrate so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate; and bonding the first substrate to the second substrate using the bonding interface on the first substrate and the bonding interface on the second substrate, wherein bonding the first substrate to the second substrate is performed at a temperature not exceeding 250°C” in a method for bond substrate as claimed in the independent claim 1.  Claims 2-6 and 8-14 are also allowed because of their dependency on claim 1; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “positioning the first substrate on the second substrate so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate; and bonding the first substrate to the second substrate using the bonding interface on the first substrate and the bonding interface on the second substrate. wherein bonding the first substrate to the second substrate is performed at a temperature not exceeding 250°C” in a nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform as claimed in the independent claim 15.  Claims 16-18 are also allowed because of their dependency on claim 15; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “after performing ECD, performing chemical mechanical polishing (CMP) on the first substrate and the second substrate such that the formed bonding interface on each of the first substrate and the second substrate has a thickness not exceeding 100nm; positioning the first substrate on the second substrate so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate; and bonding the first substrate to the second substrate using the bonding interface on the first substrate and the bonding interface on the second substrate” in a method for bonding substrates as claimed in the independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 

http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.